Case 4:19-cv-00573-CVE-FHM Document 2-15 Filed in USDC ND/OK on 10/25/19 Page 1 of 6




                               EXHIBIT 15
 OSCN
Case   Case Details
     4:19-cv-00573-CVE-FHM                                               Page 12ofof56
                           Document 2-15 Filed in USDC ND/OK on 10/25/19 Page




 The information on this page is NOT an official record. Do not rely on the correctness or completeness of
 this information. Verify all information with the official record keeper. The information contained in this report
 is provided in compliance with the Oklahoma Open Records Act, 51 O.S. 24A.1. Use of this information is
 governed by this act, as well as other applicable state and federal laws.

         IN THE DISTRICT COURT IN AND FOR TULSA COUNTY, OKLAHOMA

  MARYLYN STROME,
       Plaintiff,
                                                            No. CJ-2019-1321
  v.
                                                            (Civil relief more than $10,000: BREACH OF
  CSAA INSURANCE EXCHANGE,
                                                            AGREEMENT - CONTRACT)
       Defendant, and
  CSAA FIRE AND CASUALTY COMPANY, DBA
                                                            Filed: 04/01/2019
  AAA FIRE AND CASUALTY INSURANCE
  COMPANY
       Defendant, and
                                                            Judge: Civil Docket A
  CSAA INSURANCE SERVICES INC,
       Defendant,


 PARTIES
 CSAA FIRE AND CASUALTY COMPANY, Defendant
 CSAA INSURANCE EXCHANGE, Defendant
 CSAA INSURANCE SERVICES INC, Defendant
 STROME, MARYLYN, Plaintiff



 ATTORNEYS
 Attorney                                                  Represented Parties
 DITTRICH, BRIAN E (Bar #14934)                            STROME, MARYLYN
 DITTRICH LAW FIRM PLLC
 101 PARK AVE., SUITE 1300
 OKLA CITY, OK 73102



 EVENTS
  None




 http://www.oscn.net/dockets/GetCaseInformation.aspx?db=tulsa&number=CJ-2019-1321                      10/25/2019
 OSCN
Case   Case Details
     4:19-cv-00573-CVE-FHM                                               Page 23ofof56
                           Document 2-15 Filed in USDC ND/OK on 10/25/19 Page




  ISSUES
 For cases filed before 1/1/2000, ancillary issues may not appear except in the docket.



  Issue # 1.               Issue: BREACH OF AGREEMENT - CONTRACT (CONTRACT)
                           Filed By: STROME, MARYLYN
                           Filed Date: 04/01/2019

                           Party Name                                                     Disposition Information
                           Defendant:
                           CSAA INSURANCE EXCHANGE
                           Defendant:
                           CSAA FIRE AND CASUALTY COMPANY


  DOCKET
  Date              Code                  Description                                              Count Party        Amount

 04-01-2019 TEXT                          CIVIL RELIEF MORE THAN $10,000                             1
                                          INITIAL FILING.

 04-01-2019 CONTRACT                      BREACH OF AGREEMENT -
                                          CONTRACT

 04-01-2019 DMFE                          DISPUTE MEDIATION FEE                                                         $ 7.00

 04-01-2019 PFE1                          PETITION                                                                    $ 163.00
                                          Document Available (#1043096248)
                                            TIFF    PDF

 04-01-2019 PFE7                          LAW LIBRARY FEE                                                               $ 6.00

 04-01-2019 OCISR                         OKLAHOMA COURT INFORMATION                                                   $ 25.00
                                          SYSTEM REVOLVING FUND

 04-01-2019 OCJC                          OKLAHOMA COUNCIL ON JUDICIAL                                                  $ 1.55
                                          COMPLAINTS REVOLVING FUND

 04-01-2019 OCASA                         OKLAHOMA COURT APPOINTED                                                      $ 5.00
                                          SPECIAL ADVOCATES

 04-01-2019 SSFCHSCPC                     SHERIFF'S SERVICE FEE FOR                                                    $ 10.00
                                          COURTHOUSE SECURITY PER BOARD
                                          OF COUNTY COMMISSIONER

 04-01-2019 CCADMINCSF COURT CLERK ADMINISTRATIVE FEE                                                                   $ 1.00
                       ON COURTHOUSE SECURITY PER
                       BOARD OF COUNTY COMMISSIONER




 http://www.oscn.net/dockets/GetCaseInformation.aspx?db=tulsa&number=CJ-2019-1321                                   10/25/2019
 OSCN
Case   Case Details
     4:19-cv-00573-CVE-FHM                                               Page 34ofof56
                           Document 2-15 Filed in USDC ND/OK on 10/25/19 Page



 Date       Code          Description                          Count Party            Amount

 04-01-2019 CCADMIN0155 COURT CLERK ADMINISTRATIVE FEE                                  $ 0.16
                        ON $1.55 COLLECTION

 04-01-2019 SJFIS         STATE JUDICIAL REVOLVING FUND -                               $ 0.45
                          INTERPRETER AND TRANSLATOR
                          SERVICES

 04-01-2019 DCADMIN155 DISTRICT COURT ADMINISTRATIVE                                    $ 0.23
                       FEE ON $1.55 COLLECTIONS

 04-01-2019 DCADMIN05     DISTRICT COURT ADMINISTRATIVE                                 $ 0.75
                          FEE ON $5 COLLECTIONS

 04-01-2019 DCADMINCSF DISTRICT COURT ADMINISTRATIVE                                    $ 1.50
                       FEE ON COURTHOUSE SECURITY
                       PER BOARD OF COUNTY
                       COMMISSIONER

 04-01-2019 CCADMIN04     COURT CLERK ADMINISTRATIVE FEE                                $ 0.50
                          ON COLLECTIONS

 04-01-2019 LTF           LENGTHY TRIAL FUND                                           $ 10.00

 04-01-2019 SMF           SUMMONS FEE (CLERKS FEE)-2                                   $ 20.00

 04-01-2019 SMIMA         SUMMONS ISSUED - MAILED BY
                          ATTORNEY

 04-01-2019 TEXT          OCIS HAS AUTOMATICALLY
                          ASSIGNED JUDGE CIVIL DOCKET A TO
                          THIS CASE.




 http://www.oscn.net/dockets/GetCaseInformation.aspx?db=tulsa&number=CJ-2019-1321   10/25/2019
 OSCN
Case   Case Details
     4:19-cv-00573-CVE-FHM                                               Page 45ofof56
                           Document 2-15 Filed in USDC ND/OK on 10/25/19 Page



 Date       Code          Description                           Count Party           Amount

 04-01-2019 ACCOUNT       RECEIPT # 2019-3917598 ON
                          04/01/2019.
                          PAYOR: WHITTEN & BURRANGE LLP
                          TOTAL AMOUNT PAID: $ 252.14.
                          LINE ITEMS:
                          CJ-2019-1321: $183.00 ON AC01 CLERK
                          FEES.
                          CJ-2019-1321: $6.00 ON AC23 LAW
                          LIBRARY FEE CIVIL AND CRIMINAL.
                          CJ-2019-1321: $1.66 ON AC31 COURT
                          CLERK REVOLVING FUND.
                          CJ-2019-1321: $5.00 ON AC58
                          OKLAHOMA COURT APPOINTED
                          SPECIAL ADVOCATES.
                          CJ-2019-1321: $1.55 ON AC59 COUNCIL
                          ON JUDICIAL COMPLAINTS
                          REVOLVING FUND.
                          CJ-2019-1321: $7.00 ON AC64 DISPUTE
                          MEDIATION FEES CIVIL ONLY.
                          CJ-2019-1321: $0.45 ON AC65 STATE
                          JUDICIAL REVOLVING FUND,
                          INTERPRETER SVCS.
                          CJ-2019-1321: $2.48 ON AC67
                          DISTRICT COURT REVOLVING FUND.
                          CJ-2019-1321: $25.00 ON AC79 OCIS
                          REVOLVING FUND.
                          CJ-2019-1321: $10.00 ON AC81
                          LENGTHY TRIAL FUND.
                          CJ-2019-1321: $10.00 ON AC88
                          SHERIFF’S SERVICE FEE FOR COURT
                          HOUSE SECURITY.

 09-25-2019 SMF           SUMMONS FEE                                                  $ 10.00

 09-25-2019 SMIMA         SUMMONS ISSUED - MAILED BY
                          ATTORNEY

 09-25-2019 SMF           SUMMONS FEE-2                                                $ 20.00

 09-25-2019 SMIMA         SUMMONS ISSUED - MAILED BY
                          ATTORNEY

 09-25-2019 AMP           FIRST AMENDED PETITION                      STROME,
                          Document Available (#1044924106)            MARYLYN
                            TIFF    PDF




 http://www.oscn.net/dockets/GetCaseInformation.aspx?db=tulsa&number=CJ-2019-1321   10/25/2019
 OSCN
Case   Case Details
     4:19-cv-00573-CVE-FHM                                               Page 56ofof56
                           Document 2-15 Filed in USDC ND/OK on 10/25/19 Page



 Date       Code          Description                          Count Party             Amount

 09-25-2019 ACCOUNT       RECEIPT # 2019-3999705 ON
                          09/25/2019.
                          PAYOR: DITTRICH LAW TOTAL
                          AMOUNT PAID: $ 10.00.
                          LINE ITEMS:
                          CJ-2019-1321: $10.00 ON AC01 CLERK
                          FEES.

 09-26-2019 ACCOUNT       RECEIPT # 2019-3999778 ON
                          09/26/2019.
                          PAYOR: DITTRICH LAW FIRM TOTAL
                          AMOUNT PAID: $ 20.00.
                          LINE ITEMS:
                          CJ-2019-1321: $20.00 ON AC01 CLERK
                          FEES.

 09-27-2019 S             PARTY HAS BEEN SUCCESSFULLY                 CSAA
                          SERVED. CSAA INSURANCE                      INSURANCE
                          SERVICES SERVED / FEDEX MAIL /              SERVICES INC
                          SIGNED BY K. HYSELL / DEL ON 9-27-
                          19
                          Document Available (#1044926979)
                             TIFF   PDF

 10-18-2019 MOD           MOTION TO DISMISS / A TO J /                CSAA
                          CERTIFICATE OF SERVICE                      INSURANCE
                          Document Available (#1045270304)            EXCHANGE
                            TIFF    PDF




 http://www.oscn.net/dockets/GetCaseInformation.aspx?db=tulsa&number=CJ-2019-1321    10/25/2019
